department of thetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list dec tep rat legend taxpayer a amount m ira x financial advisor h cpa a_trust account y dear this is in response to letters dated date and date as supplemented by correspondence dated date and date submitted by your authorized representative on your behalf in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age owned an individual_retirement_account ira ira x sponsored by financial advisor h taxpayer a represents that on date he received a distribution of amount m from ira x taxpayer a asserts that his failure to complete a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to misleading tax_advice from cpa a and financial advisor h in march april and may of taxpayer a was planning to change brokers and to roll over ira x to a different ira which would be serviced by a new page broker during this process he had multiple conversations with taxpayer's prior cpa cpa a regarding loans that were made personally and had become bad_debts taxpayer a discussed this bad_debt and the funds that taxpayer a intended to roll over within the required day period taxpayer a spoke with an associate at cpa a's office on multiple occasions both before and after the ira x distribution who provided advice to taxpayer a that the investment losses_incurred because of the bad_debts could be offset against the income from the ira distribution taxpayer a also received advice from financial advisor h that taxpayer a could offset the bad_debt losses against the ira distribution income following the advice from financial advisor h and cpa a on amount m was transferred from ira x to trust account y a non-ira account with the understanding on the part of taxpayer a that because of the bad_debt_loss offset in year he would not need to rollover amount m on date taxpayer a was informed that contrary to the advice he had received the bad_debt losses were capital in nature and could not be deducted against the ordinary_income in connection with the amount m distribution from ira x that had not been rolled over in a letter dated date cpa a stated that his office provided incorrect tax information to taxpayer a in date amount m has been invested in trust account y to which it was transferred and was never used for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distribution of amount m from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount m was due to misleading tax_advice from his cpa therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to make a rollover_contribution of amount m code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code to a rollover ira provided all other requirements of no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact se t ep ra t sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
